        Case 3:21-cv-00567-HZ         Document 13   Filed 06/14/21   Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



TIMOTHY SOUTH, individually and on              No. 3:21-cv-00567-HZ
behalf of all others similarly situated,
                                                OPINION & ORDER
                      Plaintiff,

       v.

ONPOINT COMMUNITY CREDIT,
UNION,

                      Defendant.


David F. Sugerman
Nadia H. Dahab
Sugerman Law Office
707 SW Washington St., Suite 600
Portland, OR 97205

Lynn A. Toops
Cohen & Malad, LLP
One Indiana Squate, Suite 1400
Indianapolis, IN 46204

       Attorneys for Plaintiff




1 – OPINION & ORDER
        Case 3:21-cv-00567-HZ         Document 13       Filed 06/14/21     Page 2 of 16




Timothy M. Cunningham
Frederick B. Burnside
Davis Wright Tremaine, LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104

       Attorneys for Defendant

HERNÁNDEZ, District Judge:

       Plaintiff Timothy South brought this class action for breach of contract and violation of

the Oregon Unlawful Trade Practices Act against Defendant OnPoint Community Credit Union

in state court. Defendant removed the case to this Court, and Plaintiff moves to remand. The

Court grants Plaintiff’s motion to remand.

                                        BACKGROUND

       Plaintiff filed this class action1 against Defendant alleging that Defendant breached the

parties’ contract concerning Plaintiff’s personal checking account. Plaintiff’s checking account

was governed by a Membership Account Agreement subject to OnPoint’s “Personal Fee

Schedule” (collectively, the Contract). Def. Not. Removal Ex. 1 at 98, 101 (FAC) ¶¶ 14, 78, ECF

1-1; FAC Ex. A, ECF 1-1; FAC ¶ 14; FAC Ex. B, ECF 1-1. Plaintiff alleges that Defendant had

a routine practice of charging its personal checking account customers multiple $30 insufficient

funds fees (NSF Fees) and overdraft fees on the same item and charging two ATM

Withdrawal/Inquiry Fees (OON Fees) per transaction, in violation of the contract and the

covenant of good faith and fair dealing. FAC ¶ 2. Plaintiff also alleges that Defendant’s multiple-

fee practices violated the Oregon Unlawful Trade Practices Act (OUTPA). Id.




1
  Two other Plaintiffs were named in the Complaint and First Amended Complaint, but they have
since voluntarily dismissed their claims against Defendant. Not. Vol. Dismissal 1, ECF 6.


2 – OPINION & ORDER
         Case 3:21-cv-00567-HZ         Document 13       Filed 06/14/21     Page 3 of 16




       Plaintiff alleges that although the Membership Account Agreement provides that

Defendant will charge a single fee per item regardless of how many times a merchant presents

the item for payment, OnPoint routinely violates the agreement by charging an NSF Fee when it

returns the item unpaid, and then charging an overdraft fee after paying the same item when the

merchant later presents the same item again for payment. Id. ¶¶ 11, 18, 21, 23. Plaintiff argues

that the agreement does not authorize Defendant to charge multiple NSF Fees per item or charge

an NSF Fee and an overdraft fee on the same item. Id. ¶ 32. By doing so, Defendant breached its

contract with Plaintiff and other similarly situated checking account customers. Id. ¶ 30.

       By way of example, Plaintiff alleges that on November 30, 2020, Plaintiff attempted to

make an ACH payment to a company called FUTU. Id. ¶ 50. Defendant rejected payment of the

item due to insufficient funds in Plaintiff’s account and charged a $30 NSF Fee. Id. ¶ 51.

Plaintiff agrees that the Member Account Agreement authorized Defendant to charge this initial

fee. Id. On December 2, 2020, unbeknownst to Plaintiff, OnPoint processed the ACH payment to

FUTU, overdrawing Plaintiff’s account, and charged Plaintiff a $30 overdraft fee. Id. ¶ 52.

       Plaintiff also alleges that Defendant charged him multiple OON Fees in violation of the

Member Account Agreement and Personal Fee Schedule. Plaintiff alleges that Defendant’s

Member Account Agreement and Personal Fee Schedule provide that Defendant may charge a

single $2 fee for an OON ATM transaction that includes both a balance inquiry and a cash

withdrawal. Id. ¶¶ 84–86; FAC Ex. A at 2. Plaintiff alleges that Defendant, in violation of its

contracts with customers and without any warning to the customer on the OON ATM screen,

charges a $2 fee for a balance inquiry and a second $2 fee if the customer proceeds with a cash

withdrawal during the same transaction. FAC ¶¶ 87–89, 94.




3 – OPINION & ORDER
         Case 3:21-cv-00567-HZ         Document 13       Filed 06/14/21       Page 4 of 16




       Plaintiff proposes to represent two classes: (1) “The Multiple Fee Class,” comprised of

citizens of Oregon who were OnPoint checking account holders and charged multiple NSF

and/or overdraft fees on the same item; and (2) “The OON Fee Class,” comprised of Oregon

citizens who were OnPoint checking account holders charged multiple out-of-network ATM fees

by Defendant. Id. ¶ 97.

       Plaintiff filed suit on behalf of himself and the classes in Multnomah County. Plaintiff’s

First Amended Complaint alleges three state law claims for relief. In his First Claim for Relief,

Plaintiff alleges a breach of contract claim based on Defendant’s practice of charging multiple

NSF and overdraft fees for a single item. FAC ¶¶ 108–116. In his Second Claim for Relief,

Plaintiff alleges a breach of contract claim based on Defendant’s practice of charging multiple

OON Fees during the same OON ATM transaction. Id. ¶¶ 118–128. In his Third Claim for

Relief, Plaintiff alleges that Defendant violated OUTPA by failing to notify customers of its

Multiple Fee and OON Fee practices and making false or misleading representations concerning

its services and fees. Id. ¶¶ 130–135. Plaintiff’s First Amended Complaint makes one reference

to federal law by pointing out that because federal law requires ATM owners to inform users of

usage fees, banking customers reasonably expect a warning before the bank or ATM will charge

a balance inquiry fee in addition to the cash withdrawal fee. Id. ¶¶ 70–74.

       Defendant removed the case to this court and asserted three bases for federal subject

matter jurisdiction: (1) original jurisdiction under 28 U.S.C. § 1331 because the action arises

under federal law; (2) diversity jurisdiction under 28 U.S.C. § 1332; and (3) “related to”

jurisdiction under 28 U.S.C. §§ 1334 and 1452 because now-dismissed Plaintiffs Atkins and

Campbell had bankruptcy proceedings pending in this district. Def. Not. Remov. 2.

///




4 – OPINION & ORDER
         Case 3:21-cv-00567-HZ          Document 13       Filed 06/14/21      Page 5 of 16




                                           STANDARDS

       Generally, “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a); Matheson v. Progressive Specialty Ins. Co., 319 F.3d

1089, 1090 (9th Cir. 2003) (“Any civil action may be removed to federal district court so long as

original jurisdiction would lie in the court to which the case is removed.”).

       The burden of establishing federal jurisdiction is on the removing party, and the removal

statute is strictly construed against removal jurisdiction. Hunter v. Philip Morris USA, 582 F.3d

1039, 1042 (9th Cir. 2009); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th Cir.

2006). Remand is governed by 28 U.S.C. § 1447(c), which provides, in part: “If at any time

before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.”

       “The general rule, referred to as the ‘well-pleaded complaint rule,’ is that a civil action

arises under federal law for purposes of § 1331 when a federal question appears on the face of

the complaint.” City of Oakland v. BP PLC, 969 F.3d 895, 903 (9th Cir. 2020) (citing Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987)). The plaintiff is the “master of the claim” and

generally may “avoid federal jurisdiction by relying exclusively on state law.” City of Oakland v.

BP PLC, 969 F.3d 895, 904 (9th Cir. 2020). However, under the artful pleading rule, “a plaintiff

may not defeat removal by omitting to plead necessary federal questions in a complaint.”

Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 22 (1983).

///

///




5 – OPINION & ORDER
         Case 3:21-cv-00567-HZ          Document 13        Filed 06/14/21      Page 6 of 16




                                           DISCUSSION

       Plaintiff moves to remand on the ground that this Court lacks subject matter jurisdiction.

Defendant concedes that two of the three bases it asserted for federal jurisdiction in its notice of

removal—diversity of citizenship and “related to” jurisdiction based on former plaintiffs’

bankruptcy proceedings—no longer exist. Defendant maintains, however, that this court has

federal question jurisdiction under 28 U.S.C. § 1331.

I.     The Well-Pleaded Complaint Rule

       Plaintiff argues that under the well-pleaded complaint rule, no federal question

jurisdiction exists. Under the well-pleaded complaint rule, the Court looks only to the face of the

complaint to determine whether Plaintiff’s claims arise under federal law. Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987). “The rule makes the plaintiff the master of the claim; he or

she may avoid federal jurisdiction by exclusive reliance on state law.” Id.2

       Plaintiff’s complaint alleges exclusively state law breach of contract and OUTPA claims.

Thus, on the face of the complaint, under the well-pleaded complaint rule, this Court lacks

federal question jurisdiction.

II.    Exceptions to the Well-Pleaded Complaint Rule

       Exceptions to the well-pleaded complaint rule exist, and one exception is relevant here.

Under that exception, a defendant can establish federal question jurisdiction if the defendant

demonstrates that (1) the plaintiff’s claims “necessarily raise” federal questions because the

plaintiff’s right to relief depends on the construction, interpretation, or application of federal law;




2
 See also Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 809 n.6 (1986) (“Jurisdiction
may not be sustained on a theory that the plaintiff has not advanced”); Great N. R.R. Co. v.
Alexander, 246 U.S. 276, 282 (1918) (“[T]he plaintiff may by the allegations of his complaint
determine the status with respect to removability of a case”).


6 – OPINION & ORDER
          Case 3:21-cv-00567-HZ         Document 13        Filed 06/14/21     Page 7 of 16




(2) the federal issues are “actually disputed;” (3) the federal issues are substantial; and (4) the

federal issues are capable of resolution in federal court without disrupting the federal-state

balance approved by Congress. Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable & Sons

Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)). The Supreme Court has

characterized this exception as one that applies only to a “special and small category” of cases.

Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006) (holding that federal

question jurisdiction did not exist over “an insurer’s contract-derived [subrogation] claim”). All

four factors must be met for the court to have federal question jurisdiction over state law claims.

Id.

       Because Defendant has not met its burden to demonstrate that all four Gunn factors have

been met, the Court finds that this exception to the well-pleaded complaint rule does not apply,

and the Court lacks subject matter jurisdiction over Plaintiff’s claims.

       A.      Whether Plaintiff’s Complaint Necessarily Raises Federal Questions

       Defendant argues that Plaintiff’s First Amended Complaint necessarily raises federal

questions because (1) it explicitly refers to federal law in paragraphs 13, 70, and 80; (2) the

Member Account Agreement incorporates federal law; and (3) Plaintiff’s claims require the

construction and application of the Electronic Fund Transfer Act (EFTA), 15 U.S.C. § 1693, and

the Truth in Savings Act (TISA), 12 U.S.C. § 4301. Def. Resp. Mot. Remand (Def. Opp’n) 12,

ECF 11.

               i.      Explicit reference to federal law

       The Court agrees with Plaintiff that the federal law referenced in the First Amended

Complaint provided contextual background, not the basis for any of Plaintiff’s contract and

OUTPA claims. At paragraph 13, the First Amended Complaint alleges that “[t]he Federal




7 – OPINION & ORDER
         Case 3:21-cv-00567-HZ          Document 13       Filed 06/14/21      Page 8 of 16




Deposit Insurance Corporation . . . has expressed concern with the practice of assessing multiple

fees on an item. In 2012, the FDIC determined that one bank’s assessment of more than one NSF

Fee on the same item was a ‘deceptive and unfair act.’” FAC ¶ 13 (citation omitted). Paragraph

70 of Plaintiff’s First Amended Complaint cites a provision of the EFTA, 15 U.S.C. §

1693b(d)(3)3, as context for Plaintiff’s allegation that ATM users have come to reasonably

expect a notification that the ATM will charge a fee for a particular use of the ATM before the

user incurs a fee. At paragraph 80, the First Amended Complaint alleges that “[a]gainst the

backdrop of the reasonable consumer expectations and federal law above, Defendant’s

contractual disclosures deceive consumers[.]” FAC ¶ 80. Because they provide context for

Plaintiff’s state law claims, Plaintiff’s references to federal law in the compliant do not

necessarily raise federal questions.

               ii.     Incorporation of federal law into the Contract

       The portion of the Member Account Agreement that Defendant argues incorporates

federal law does not transform Plaintiff’s First Amended Complaint into one that necessarily

raises federal questions. In support of its argument, Defendant cites the Member Account

Agreement’s requirement that “If you do not tell us [about EFT transfers that you did not make,

including transfers by Card, Access Code, or other means] within sixty (60) days after the

statement was mailed or became available to you, you may be liable for . . . the full amount of

the loss.” Def. Opp’n 7 (citing FAC Ex. B at 53–54). Defendant argues that because the EFTA

authorizes Defendant to impose that requirement on its customers, Plaintiff’s First Amended

Complaint necessarily raises federal questions. Id. The provision of the Member Account



3
  15 U.S.C. § 1693b(d)(3) provides, in general, that ATM operators must notify customers of any
fee that the ATM operator will charge for completing a transaction before the customer is
irrevocably committed to completing the transaction.


8 – OPINION & ORDER
         Case 3:21-cv-00567-HZ         Document 13        Filed 06/14/21     Page 9 of 16




Agreement quoted by Defendant refers to the “unauthorized use of your account” and explains

consequences that apply when a member fails to timely report fraudulent transactions if

Defendant “can prove that we could have stopped someone from accessing your account without

your permission if you had told us [sooner].” FAC Ex. B at 54. Nothing in the language of that

provision of the Member Account Agreement expressly incorporates federal law. Even if it did,

the existence of a federal statute authorizing certain relevant conduct does not affect the Court’s

analysis of the parties’ rights and obligations under the terms of the contract.

               iii.    Construction and application of EFTA and TISA

       Defendant argues that Plaintiff’s contract claims necessarily raise federal questions

because they require the Court to construe and apply the EFTA and TISA. Specifically,

Defendant argues that Plaintiff’s claims are premised on unauthorized electronic funds transfers

governed by the EFTA and on disclosures mandated by the TISA. Def. Opp’n 14. Defendant

mischaracterizes Plaintiff’s allegations. Although Defendant may have incorporated in its

Contract with customers some of the rights and obligations of the parties under the EFTA and

TISA, Plaintiff’s claims are not premised on allegations that Defendant violated federal statutes,

they are premised on Defendant’s violation of the terms of the contract and the covenant of good

faith and fair dealing. Thus, contrary to Defendant’s argument, the allegations of the First

Amended Complaint require the Court only to construe the terms of Member Account

Agreement—not EFTA or TILA—to resolve Plaintiff’s contract claims, and contract

interpretation is a question of state law. See Caterpillar, 482 U.S. at 395–97 (the application of

federal labor law to the plaintiff’s state employment contract claim did not establish that the

claim was removable even if the defendant could ultimately establish that the plaintiff’s claims

are pre-empted by federal law); Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior




9 – OPINION & ORDER
        Case 3:21-cv-00567-HZ          Document 13       Filed 06/14/21      Page 10 of 16




Univ., 489 U.S. 468, 474 (1989) (“The interpretation of private contracts is ordinarily a question

of state law[.]”).

        Although Defendant may raise defenses to Plaintiff’s contract claims based on federal

law, the existence of those defenses is insufficient to establish federal question subject matter

jurisdiction. Franchise Tax Bd., 463 U.S. at 22 (“[A] case may not be removed to federal court

on the basis of a federal defense, including the defense of preemption, even if the defense is

anticipated in the plaintiff’s complaint, and even if both parties admit that the defense is the only

question truly at issue in the case.”). See also Vaden v. Discover Bank, 556 U.S. 49, 60 (2009)

(“Federal jurisdiction cannot be predicated on an actual or anticipated defense.”).

        Defendant argues that Plaintiff’s OUTPA claim necessarily raises federal questions

because OUTPA does not apply to “[c]onduct in compliance with the orders or rules of, or a

statute administered by a federal, state or local governmental agency.” Def. Opp’n 8–9 (citing

Or. Rev. Stat. § (O.R.S.) 646.612(1)). Defendant argues that the Court must first decide whether

Defendant’s conduct complied with TISA “before Plaintiff can state a[n] OUTPA claim.” Id. at

9. Defendant is incorrect.

        First, whether Plaintiff’s claim is exempted from OUTPA is a defense to Plaintiff’s

OUTPA claim, not an element of Plaintiff’s OUTPA claim. See Rathgeber v. James Hemenway,

Inc., 176 Or. App. 135, 140 (2001), aff’d, 335 Or. 404, 410–11 (2003) (listing essential elements

of an OUTPA claim); Vaden, 556 U.S. at 60 (federal jurisdiction cannot be predicated on a

defense). Second, O.R.S. 646.612(1) exempts “only conduct that is mandated by other laws.”

Page v. Roundpoint Mortg. Serv. Corp., No. 6:16-cv-00888-AA, 2019 WL 591448, at *2 (D. Or.

Feb. 12, 2019) (citing Hinds v. Paul’s Auto Werkstatt, Inc., 107 Or. App. 63, 67 (1991))

(emphasis in original). Defendant does not argue or cite any authority to establish that TISA




10 – OPINION & ORDER
        Case 3:21-cv-00567-HZ          Document 13        Filed 06/14/21      Page 11 of 16




required it to charge Plaintiff multiple OON Fees, overdraft fees, or NSF Fees. As a result,

Defendant has not demonstrated that O.R.S. 646.612(1) bars Plaintiff’s claims. See Rathgeber,

335 Or. at 410 (holding that real estate agent could not rely on O.R.S. 646.612(1) to avoid

OUTPA liability because “[n]o statute required [real estate agent] to breach his fiduciary duty to

plaintiffs or to act in any manner that was inconsistent with that duty.”).

       Defendant argues that Grable & Sons Metal Products, Inc. v. Darue Engineering &

Manufacturing is directly on point and establishes that Plaintiff’s claims necessarily raise federal

questions. Def. Opp’n 9–10. The Court disagrees. In Grable & Sons, the plaintiff brought a state

law quiet title action challenging an IRS tax sale of its property. 545 U.S. at 308–20. In doing so,

Grable & Sons argued that it received insufficient notice of the sale under a provision of the

federal tax code. Id. at 311. The Supreme Court held that because the meaning of the notice

requirement in the federal tax code was the only factual or legal issue contested in the case, the

meaning of the statute was actually disputed, and the Court’s interpretation of the statute would

have far-reaching implications, Grable & Sons had necessarily raised a question of federal law.

Id. at 315 (ultimately holding that federal jurisdiction existed because each of the four factors

had been met).

       Here, Plaintiff alleges in part that Defendant failed to “disclose” that it considered

reprocessing the same item for payment multiple times as separate items each subject to NSF or

overdraft fees, FAC ¶ 32, and failed to “disclose” that a balance inquiry alone would incur a

usage fee at an OON ATM, FAC ¶ 75, 77. Those allegations explain Plaintiff’s surprise when

Defendant charged multiple fees for the same item or transaction and buttress Plaintiff’s claim

that Defendant breached of the duty of good faith and fair dealing. Unlike the plaintiff in Grable

& Sons, Plaintiff has not raised a single issue of federal statutory interpretation that is dispositive




11 – OPINION & ORDER
        Case 3:21-cv-00567-HZ          Document 13        Filed 06/14/21      Page 12 of 16




of the case. Because Plaintiff has raised no federal issues on the face of the complaint or by

necessary implication, Defendant has failed to establish that Plaintiff’s complaint necessarily

raises federal questions. See Caterpillar, 482 U.S. at 398–99 (because “the plaintiff is the master

of the complaint,” the plaintiff “may, by eschewing claims based on federal law, choose to have

the cause heard in state court.”); Merrell Dow, 478 U.S. at 813 (holding that “the mere presence

of a federal issue in a state cause of action does not automatically confer federal-question

jurisdiction”); Empire Healthchoice, 547 U.S. at 701 (characterizing Grable & Sons as

emphasizing that “it takes more than a federal element to open the arising under door” and

holding that “an insurer’s contract-derived claim to be reimbursed from the proceeds of a federal

worker’s state-court-initiated tort litigation” could not be “squeezed into the slim category

Grable exemplifies”).

       However, even if, as Defendant argues, Plaintiff’s First Amended Complaint raises issues

of federal law concerning whether Defendant had disclosure obligations under EFTA and TISA,

this case should nonetheless be remanded to state court because Defendant has not met its burden

to show that each of the four factors establish that this Court has jurisdiction over Plaintiff’s state

law claims.

       B.      Whether the Federal Issues Are Actually Disputed

       Assuming that Plaintiff’s First Amended Complaint raises questions of federal law, the

parties’ conflicting briefing on this motion about whether the EFTA and TISA apply to

Plaintiff’s claims and what obligations those statutes impose on the parties demonstrates that

those issues are actually disputed. However, as discussed below, any issues of federal law that

may exist are insubstantial, and the division of labor between state and federal courts intended by

Congress would be disturbed by this Court invoking jurisdiction.




12 – OPINION & ORDER
        Case 3:21-cv-00567-HZ         Document 13        Filed 06/14/21     Page 13 of 16




       C.      Whether the Federal Issues Are Substantial

       The federal issues raised in Plaintiff’s First Amended Complaint, if any exist, are not

substantial. The Ninth Circuit has explained the substantiality requirement as follows:

       An issue has such importance when it raises substantial questions as to the
       interpretation or validity of a federal statute, see Smith, 255 U.S. at 201, 41 S. Ct.
       243; Hopkins, 244 U.S. at 489–90, 37 S. Ct. 711, or when it challenges the
       functioning of a federal agency or program, see Grable, 545 U.S. at 315, 125 S. Ct.
       2363 (holding there was federal jurisdiction to address an action challenging the
       IRS’s ability to satisfy tax delinquencies by seizing and disposing of
       property); cf. Bennett v. Sw. Airlines Co., 484 F.3d 907, 911 (7th Cir.
       2007) (holding that federal jurisdiction was lacking because, among other reasons,
       the plaintiffs did not “challenge the validity of any federal agency's or employee's
       action”). Moreover, an issue may qualify as substantial when it is a “pure issue of
       law,” Empire Healthchoice, 547 U.S. at 700, 126 S. Ct. 2121 (citation omitted),
       that directly draws into question “the constitutional validity of an act of
       Congress,” Smith, 255 U.S. at 201, 41 S. Ct. 243, or challenges the actions of a
       federal agency, see Grable, 545 U.S. at 310, 125 S. Ct. 2363, and a ruling on the
       issue is “both dispositive of the case and would be controlling in numerous other
       cases,” Empire Healthchoice, 547 U.S. at 700, 126 S. Ct. 2121 (citing Grable, 545
       U.S. at 313, 125 S. Ct. 2363). By contrast, a federal issue is not substantial if it is
       “fact-bound and situation-specific,” see id. at 701, 126 S. Ct. 2121, or raises only a
       hypothetical question unlikely to affect interpretations of federal law in the
       future, see Gunn, 568 U.S. at 261, 133 S. Ct. 1059. A federal issue is not substantial
       merely because of its novelty, see id. at 262, 133 S. Ct. 1059, or because it will
       further a uniform interpretation of a federal statute, see Merrell Dow Pharm., 478
       U.S. at 815–16, 106 S. Ct. 3229.

City of Oakland, 969 F.3d at 905.

       The substantiality requirement “focuses on the importance of a federal issue ‘to the

federal system as a whole.’” Id. (quoting Gunn, 568 U.S. at 260). In Grable & Sons, the court

emphasized that “[t]he Government has a strong interest in the ‘prompt and certain collection of

delinquent taxes’” and that the Government “has a direct interest in the availability of a federal

forum to vindicate its own administrative action, and buyers (as well as tax delinquents) may

find it valuable to come before judges used to federal tax matters.” 545 U.S. at 315. The federal

issues in this case do not approach the level of substantiality of the federal issues in Grable &

Sons. Here, Plaintiff’s First Amended Complaint raises no question concerning the government’s


13 – OPINION & ORDER
        Case 3:21-cv-00567-HZ          Document 13        Filed 06/14/21      Page 14 of 16




administrative actions, the constitutionality of a federal statute, or challenges to the government’s

authority to regulate financial institutions. The federal issues present in this case are not

dispositive and would not be controlling in other cases. They are also fact-bound. At most, this

case could require a court to apply federal law which, alone, does not establish that the federal

issues are substantial. See Merrell Dow, 478 U.S. 804 (explaining that the absence of a federal

cause of action for violating a federal statute “is tantamount to a congressional conclusion that

the presence of a claimed violation of the statute as an element of a state cause of action is

insufficiently ‘substantial’ to confer federal-question jurisdiction”); Gunn, 568 U.S. at 260

(characterizing the decision in Grable & Sons as turning on the substantiality requirement and

noting that “[t]he Government’s ‘direct interest in the availability of a federal forum to vindicate

its own administrative action’ made the question ‘an important issue of federal law that sensibly

belong[ed] in federal court.’”) (quoting Grable, 545 U.S. at 315); Empire Healthchoice, 547 U.S.

at 701 (holding that it takes more than a federal element to establish arising under jurisdiction).

       Defendant’s remaining arguments mischaracterize the allegations in the First Amended

Complaint. Defendant argues that the federal issues are substantial because “[i]f [plaintiff] can

use state law to require financial institutions to make specific disclosures—and TISA preempts

any such attempt—then every state and federal financial institution operating in Oregon will be

required to change its disclosures to avoid liability.” Def. Opp’n 11 (emphasis omitted).

However, Plaintiff’s First Amended Complaint seeks no equitable relief in the form of

compelling financial institutions to make specific disclosures. Similarly, Defendant argues that

“if the Court agrees with Plaintiff that Oregon consumers need not comply with their EFTA

obligation” or holds Defendant “liable because it failed to ensure that EFTA balance-inquiry

disclosures appeared on the screen of a non-network ATM, all financial institutions operating in




14 – OPINION & ORDER
        Case 3:21-cv-00567-HZ           Document 13        Filed 06/14/21      Page 15 of 16




Oregon will have new obligations.” But Plaintiff’s allegations do not require the Court to make

any such findings. Instead, the First Amended Complaint requires the Court to decide, under

state law, whether Defendant breached its contract or the duty of good faith and fair dealing

when Defendant charged Plaintiff and other class members certain fees. Defendant has failed to

meet its burden to demonstrate that substantial questions of federal law require this case to be

heard in a federal forum.

        D.      Federal-State Balance

        The final factor requires the court to make “sensitive judgments about congressional

intent, judicial power, and the federal system” when determining whether federal jurisdiction

exists under the limited jurisdiction conferred on the federal courts by Congress in § 1331.

Grable, 545 U.S. at 318. No important federal interest exists to suggest that this breach of

contract claim should be heard in a federal forum. On the other hand, states have an interest in

construing contracts, enforcing contracts, and determining the rights and obligations of parties to

contracts. Even if questions concerning the meaning of EFTA and TISA arise, the impact of the

state court’s interpretation of those federal statutes will have no broader implications than those

that will affect the parties in this case. As a result, this factor favors remand to state court. See

Gunn, 568 U.S. at 262–65 (holding that although attorney malpractice case would require

interpretation and application of patent law, the state court’s interest in regulating lawyers

established that remand was appropriate where “no serious federal interest in claiming the

advantages of a federal forum” existed) (quotation marks omitted).

///

///

///




15 – OPINION & ORDER
        Case 3:21-cv-00567-HZ        Document 13       Filed 06/14/21    Page 16 of 16




       Because Defendant has not met its burden to show that Plaintiff’s First Amended

Complaint pleads claims that fit within the narrow exception to the well-pleaded complaint rule,

this case must be remanded to state court.

                                        CONCLUSION

       The Court GRANTS Plaintiff’s Motion to Remand to State Court [8]. This case is

REMANDED to the Multnomah County Circuit Court. Defendant’s Motion to Dismiss for

Failure to State a Claim [7] is denied as moot.

       IT IS SO ORDERED.



                 June 14, 2021
       DATED:_______________________.




                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




16 – OPINION & ORDER
